EXHIBIT 10.12

 

SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS

 

 

Independent non-employee directors of Alexandria Real Estate Equities, Inc. (the
“Company”) will receive the following compensation in 2010:

 

·                  An annual retainer fee of $100,000;

 

·                  The committee chairpersons will receive additional annual
fees as follows:

 

Lead Independent Director

 

$

35,000

 

Audit Committee Chairperson

 

$

30,000

 

Compensation Committee Chairperson

 

$

20,000

 

Nominating & Governance Committee Chairperson

 

$

15,000

 

 

·                  The committee members, other than the chairpersons, will
receive additional annual fees as follows:

 

Audit Committee

 

$

12,000

 

Compensation Committee

 

$

8,000

 

Nominating & Governance Committee

 

$

6,000

 

Pricing Committee

 

$

6,000

 

 

·                  Reimbursement of out-of-pocket expenses incurred to attend
such meetings;

 

·                  A restricted stock grant of 1,574 shares of common stock on
January 4, 2010 under the Company’s Amended and Restated 1997 Stock Award and
Incentive Plan, such shares vesting as follows: 394 shares on January 4, 2010,
394 shares on January 4, 2011, 393 shares on January 4, 2012 and 393 shares on
January 1, 2013.

 

The Company’s independent non-employee directors may elect to defer all or any
portion of the fees above in accordance with the Company’s deferred compensation
plan for its directors.

 

Directors who are also employees of the Company will not receive any
compensation for their services as directors of the Company.

 

--------------------------------------------------------------------------------

 